Detailed Action
Claims 1-20 are pending. 
Claims 1-16 are rejected.
Claims 17-20 are allowed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (Pub. No.: US 2020/0322249 A1).
As per claim 1, Liu discloses a method of identifying a route in a network between a first network endpoint and a second network endpoint, the method comprising: -	determining that the first network endpoint cannot directly address a packet flow to the second network endpoint (Liu,  paragraph 0043-044, 0061, wherein the cloud reachability analyzer receives a reachability query from the user device requesting the reachability status of a target; wherein when the data packet is dropped, that is the determination that the first network endpoint cannot directly address a packet flow to the second network endpoint as claimed); -	identifying an address translation rule of a network device that translates an address of the second network endpoint into a translated address (Liu,  paragraph 0061, wherein the state machine may also proceed and have the packet header modified due to a NAT state. Thus, by inherence, an address translation rule is identified to translate the target address into a translated address as claimed.); -	determining that the first network endpoint can directly address a packet flow to the translated address (Liu,  paragraph 0061, wherein from the NAT state, the data packet arrives at the VM instance and is delivered at state 822. Thus, the translated address generated by the NAT resulted in the first network endpoint can directly address a packet flow to the translated address as claimed); -	identifying a route from the first network endpoint to the second endpoint through the network device that translates the address (Liu,  paragraph 0043,  0061, wherein a cloud reachability analyzer 150 for analyzing one or more network forwarding paths 80, 80a-n between or within the VPC network 148 and/or the on-premises network 70 to determine a reachability status 172 and/or network configuration information 162 regarding each network forwarding path); and -	displaying the route including an identifier of the network device (Liu,  Fig 3, paragraph 0054, wherein the cloud reachability analyzer 150 provides the determined reachability status 172 of each simulated forwarding path 80 to the user device 10. This causes the user device to present the network configuration information 162 for each simulated forwarding path 80 to the user 12. For example, a report 300 may indicate to the user 12 details regarding the generated data packet 24 (e.g., the packet header 22). The report 300 may indicate information related to each step 310, 310a-n or hop along the trace or simulated forwarding path 80).

As pre claim 2, claim 1 is incorporated and Liu discloses wherein the network device is a network address translation (NAT) device (Liu,  paragraph 0061, wherein from the NAT state, the data packet arrives at the VM instance and is delivered at state 822. Thus, the translated address generated by the NAT resulted in the first network endpoint can directly address a packet flow to the translated address as claimed); 

As pre claim 3, claim 1 is incorporated and Liu discloses wherein the network device comprises a load balancer (Liu,  paragraph 0061, wherein the state machine 800 may also proceed to state 814, when the destination is a load balancer 1110, and apply the appropriate forwarding rule. From there, the state machine 800 proceeds to state 824 where the data packet 24 arrives at the external load balancer.); 

As pre claim 4, claim 1 is incorporated and Liu discloses wherein the network device uses the address translation rule to change IP addresses of packets sent between the first and second endpoints (Liu,  paragraph 0044, wherein the state machine may also proceed and have the packet header modified due to a NAT state. Thus, by inherence, an address translation rule is identified to translate the target address into a translated address as claimed); 

As pre claim 5, claim 1 is incorporated and Liu discloses wherein the network device is one of a plurality of network devices that each change IP addresses of packets sent between the first and second endpoints (Liu,  paragraph 0061, wherein the state machine may also proceed and have the packet header modified due to a NAT state. Thus, by inherence, an address translation rule is identified to translate the target address into a translated address as claimed), wherein displaying the route further includes displaying an identifier of each of the plurality of network devices (Liu,  Fig 3, paragraph 0054, wherein the cloud reachability analyzer 150 provides the determined reachability status 172 of each simulated forwarding path 80 to the user device 10. This causes the user device to present the network configuration information 162 for each simulated forwarding path 80 to the user 12. For example, a report 300 may indicate to the user 12 details regarding the generated data packet 24 (e.g., the packet header 22). The report 300 may indicate information related to each step 310, 310a-n or hop along the trace or simulated forwarding path 80); 

As pre claim 14, claim 1 is incorporated and Liu discloses before identifying the route, receiving a command to use an indirect route (Liu,  paragraph 0044, wherein the cloud reachability analyzer 150 receives a reachability query 20 from the user device 10 requesting the reachability status 172 of a target);

As pre claim 15, claim 1 is incorporated and Liu discloses automatically determining that the route passes through the network device and that the address translation rule applies to packets using the route (Liu,  paragraph 0056, wherein the NAM 400, in some implementations, includes an egress check 410, an ingress check 420, and a path specific check 430. The egress check 410, in some examples, includes an egress firewall check 412 and a match route 414. The egress firewall check finds (e.g., within the network configuration information 162) the matching egress firewall rule. The egress firewall rules are the firewall rules applied to the source instance (e.g., a VM 250). The match route 414 may find and apply the appropriate route for the simulated forwarding path 80. The match route 414 may also determine, when the source instance is a VM 250, whether there is a matching route for the destination IP address 25b);

As pre claim 16, claim 1 is incorporated and Liu disclsoes wherein the address translation rule is a first address translation rule and the translated address is a first translated address, the method further comprising, before identifying the first address translation rule: identifying a second translation rule that a network device uses to translate an address of the second network endpoint into a second translated address; and determining that the first network endpoint cannot directly address a packet flow to the second translated address (Liu,  paragraph 0056, wherein the match route 414 may find and apply the appropriate route for the simulated forwarding path 80. The match route 414 may also determine, when the source instance is a VM 250, whether there is a matching route for the destination IP address 25b. When there is no matching route, the NAM 400 may match the route with a default route with the next hop as the Internet gateway. The ingress firewall check 422, like the egress firewall check 412, finds and applies the matching ingress firewall rule (i.e., the firewall rules applied to the destination instance));

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (Pub. No.: US 2020/0322249 A1).
As pre claim 6, claim 1 is incorporated and Liu does not explicitly disclose the network device uses the address translation rule to change port addresses of packets sent between the first and second endpoints. However, Liu already discloses using a network address translation (NAT) to modify the packet header (Chen, paragraph 0058). Using the NAT to change port addresses between sender and receiver is well known in the art. 
  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Liu such that port changing in used because this would have provided a way to route the packets to an available path that uses a different port number.

As pre claim 7, claim 1 is incorporated and Liu does not explicitly disclose wherein displaying the route comprises displaying an interface option that when selected displays at least one address of a packet flow before the packet flow passes through the network device. However, Liu already discloses displays at least one address of a packet flow before the packet flow passes through the network device (Chen, Fig 3, paragraph 0055, wherein each of the simulated forwarding paths 80 may be presented as part of a graphical user interface (GUI) on the user device as part of an application (e.g., a web browser). While the example shown provides details regarding only a single forwarding path 80 (i.e., trace 1), each forwarding path 80 simulated may be provided (i.e., multiple traces). In some examples, the report 300 includes a summary section 320 that indicates the determined reachability status 172 of the data packet 24). Using an interface option like a button or clickable label to display the summary section is well known in the art. 
  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Liu such that a button is included in the user interface as a matter of design choice because this would have provided a way to provide a friendly user interface for the user.

As pre claim 8, claim 7 is incorporated and Liu discloses wherein the interface option, when selected, displays an incoming address of a packet flow entering the network device and a translated address of the packet flow leaving the network device (Chen, Fig 3, paragraph 0055, wherein each of the simulated forwarding paths 80 may be presented as part of a graphical user interface (GUI) on the user device as part of an application (e.g., a web browser). While the example shown provides details regarding only a single forwarding path 80 (i.e., trace 1), each forwarding path 80 simulated may be provided (i.e., multiple traces). In some examples, the report 300 includes a summary section 320 that indicates the determined reachability status 172 of the data packet 24); 

As pre claim 11, claim 8 is incorporated and Liu discloses wherein the interface option, when selected, further displays an incoming and outgoing interface identifier for the address translation rule (Chen, Fig 3, paragraph 0055, wherein each of the simulated forwarding paths 80 may be presented as part of a graphical user interface (GUI) on the user device as part of an application (e.g., a web browser). While the example shown provides details regarding only a single forwarding path 80 (i.e., trace 1), each forwarding path 80 simulated may be provided (i.e., multiple traces). In some examples, the report 300 includes a summary section 320 that indicates the determined reachability status 172 of the data packet 24); 

As pre claim 12, claim 8 is incorporated and Liu discloses wherein the display of the incoming address comprises a display of an IP address and a port address (Chen, Fig 3, paragraph 0055, wherein each of the simulated forwarding paths 80 may be presented as part of a graphical user interface (GUI) on the user device as part of an application (e.g., a web browser). While the example shown provides details regarding only a single forwarding path 80 (i.e., trace 1), each forwarding path 80 simulated may be provided (i.e., multiple traces). In some examples, the report 300 includes a summary section 320 that indicates the determined reachability status 172 of the data packet 24);

As pre claim 13, claim 8 is incorporated and Liu discloses wherein the display of the translated address comprises a display of an IP address and a port address (Chen, Fig 3, paragraph 0055, wherein each of the simulated forwarding paths 80 may be presented as part of a graphical user interface (GUI) on the user device as part of an application (e.g., a web browser). While the example shown provides details regarding only a single forwarding path 80 (i.e., trace 1), each forwarding path 80 simulated may be provided (i.e., multiple traces). In some examples, the report 300 includes a summary section 320 that indicates the determined reachability status 172 of the data packet 24);
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (Pub. No.: US 2020/0322249 A1) in view of SELVARAJ et al (Pub. No.: US 2021/0367927 A1).
As pre claim 9, claim 8 is incorporated and Liu does not explicitly disclose wherein the incoming address is an incoming source address of the packet flow and the translated address is a translated source address of the packet flow. Liu discloses a NAT service. A NAT service can do any address translation including source address translation, destination address translation and port translation. To make the record clear, examiner interduces SELVARAJ to disclose wherein the incoming address is an incoming source address of the packet flow and the translated address is a translated source address of the packet flow (SELVARAJ, paragraph 0026-0027, wherein ip nat source 1.1.1.12 2.2.2.56 expresses a NAT mapping that would instruct the switch to translate outgoing packets having a source IP address of 1.1.1.12 to have a source IP address of 2.2.2.56 ). 
  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Liu in view of SELVARAJ such that the translated address is a translated source address of the packet flow because this would have provided a way to allow the transmission of packets based on the source IP address which gives the system the option to improve the security of the system. 

As pre claim 10, claim 8 is incorporated and Liu does not explicitly disclose wherein the incoming address is an incoming destination address of the packet flow and the translated address is a translated destination address of the packet flow. Liu discloses a NAT service. A NAT service can do any address translation including source address translation, destination address translation and port translation. To make the record clear, examiner interduces SELVARAJ to disclose wherein the incoming address is an incoming destination address of the packet flow and the translated address is a translated destination address of the packet flow (SELVARAJ, paragraph 0026-0027, NAT mappings can be performed on destination IPs. For example: ip nat destination 4.4.4.14 5.5.5.54). 
  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Liu in view of SELVARAJ such that the translated address is a translated destination address of the packet flow because this would have provided a way to allow the transmission of packets based on the destination IP address which gives the system the option to improve the security of the system.  
 Allowable Subject Matter
Claims 17-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2456